Citation Nr: 0902456	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.

3.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a major depressive 
disorder, to include as secondary to the veteran's service-
connected disabilities.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in July and September of 2006.  The 
veteran appeared for a Travel Board hearing in September 2008 
and submitted new evidence with a signed waiver in the same 
month.  38 C.F.R. § 20.1304(c) (2008).

The Board observes that the characterization of the veteran's 
service connection claim has changed during the pendency of 
this appeal.  Initially, the Board notes that service 
connection was previously denied for a "nervous condition" 
in a December 1978 rating decision and for "nervousness" in 
a February 2005 rating decision.  The issue listed in the 
appealed September 2006 rating decision was service 
connection for "generalized anxiety disorder and major 
depressive disorder, also claimed as post-traumatic stress 
disorder (previously denied as nervousness)".  While this 
characterization was maintained in the May 2007 Statement of 
the Case, the RO recharacterized this issue as service 
connection for a major depressive disorder in the September 
2008 Statement of the Case.  However, during the September 
2008 hearing, it was clarified that the issue on appeal was 
"service connection for major depressive disorder, to 
include secondary to the service connected disabilities."  
Given most recent clarification, the Board has characterized 
the issue on appeal as entitlement to service connection for 
major depressive disorder, to include as secondary to the 
veteran's service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the service connection claim, the Board is 
also mindful that the rating decision from February 2005 
denying service connection for "nervousness" contains a 
reference to 38 C.F.R. § 4.130, Diagnostic Code 9400 
(generalized anxiety disorder), whereas major depressive 
disorder is a mental disorder separately listed under 
Diagnostic Code 9434.  Given that these are two different 
diagnoses, the Board views the present claim as a new claim 
rather than a petition to reopen the previously denied claim 
under 38 C.F.R. § 3.156.  The Board has made this preliminary 
determination in light of Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), in which the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In conjunction with his claim for an increased evaluation for 
asbestosis, the veteran last underwent a VA respiratory 
examination in October 2005, more than three years ago.  
During his September 2008 hearing, however, he specifically 
asserted that his disorder had gotten worse since the 2005 VA 
examination.  While the length of time since the last 
examination, in and of itself, does not warrant a further 
examination, such reexamination is required when the veteran 
argues that his disability has become more severe since the 
last examination.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, a reexamination addressing asbestosis is needed 
in this case.

Throughout the pendency of this appeal, the veteran's claim 
of service connection for a major depressive disorder has 
been adjudicated on a direct service connection basis.  
During his September 2008 hearing, however, the veteran 
clarified that this disorder was being claimed as due to his 
service-connected disorders.  See 38 C.F.R. § 3.310 (2008).  
Several recent Court and Federal Circuit decisions address 
this type of situation, where an alternate theory of service 
connection is presented to the Board.  In Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), which concerned both 
direct and presumptive service connection, the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Id. at 313; see 
also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 
2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  The RO must provide 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) pertaining to the secondary service connection claim.

In this regard, the Board notes that the veteran's June 2006 
VA psychiatric examination report and addendum, while 
addressing the question of an in-service etiology, do not 
contain an opinion addressing whether the veteran's major 
depressive disorder was caused or permanently worsened as a 
consequence of his other service-connected disorders, which 
currently include asbestosis, osteoarthritis of both knees, 
bilateral hearing loss, lumbar degenerative disc disease, 
tinnitus, and an appendectomy.  This matter should be 
addressed upon remand.

The resolution of the aforementioned claims could have an 
effect upon the veteran's claim for TDIU, and a Board 
determination on that claim is not warranted until 
development is completed on the other claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Moreover, as the claims file now includes a September 2007 VA 
treatment record indicating that the veteran "is 
unemployable due to his SC degenerative arthritis in LS 
spine," the question of his asserted inability to secure and 
follow substantially gainful employment due to service-
connected disabilities should be addressed upon examination.  

Finally, as noted above, there is some question from the 
record of whether the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  If so, 
the corresponding decision and medical records may contain 
findings pertaining to the claims on appeal, and efforts 
should be made to obtain such records.  See also Baker v. 
West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  In regard to the 
service connection claim, the provisions 
of 38 C.F.R. § 3.310 should be included 
and explained.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

2.  The RO should obtain copies of all VA 
outpatient treatment records of the 
veteran dated from July 2006 to the 
present and associate those records with 
the claims folder.

3.  SSA should be contacted, and copies 
of the decision and all medical records 
pertaining to any decision regarding 
disability benefits to the veteran should 
be requested.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

4.  The veteran should be afforded a VA 
examination(s), with an appropriate 
examiner(s).  The veteran's claims file 
must be made available to the examiner(s) 
prior to the examination, and the 
examiner(s) must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner(s) should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner(s) should set forth the 
following:

With regard to the claimed major 
depressive disorder, the examiner should 
offer an opinion as to whether that the 
veteran has a current diagnosis of major 
depressive disorder and if so, whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
currently major depressive disorder 
either (1) was caused or (2) permanently 
worsened as a result of the veteran's 
service-connected disabilities 
(asbestosis, osteoarthritis of both 
knees, bilateral hearing loss, lumbar 
degenerative disc disease, tinnitus, and 
an appendectomy).

With regard to the service-connected 
asbestosis, pulmonary function tests 
should be conducted, with findings as to 
forced vital capacity (FVC) and diffusion 
capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) 
results needed.  The examiner should also 
comment on maximum exercise capacity (in 
ml/kg/min of oxygen consumption) and the 
presence and extent of any cor pulmonale, 
pulmonary hypertension, or required 
outpatient oxygen therapy.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2008).

With regard to the service-connected 
osteoarthritis of each knee, the examiner 
should conduct range of motion studies of 
each knee (expressed in degrees), noting 
the exact measurements for flexion and 
extension, and specifically identifying 
any excursion of motion accompanied by 
pain.  If pain on motion in either knee 
is observed, the examiner should comment 
on the extent of pain, and indicate at 
which point pain begins.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation 
in each knee.  If instability is present, 
the examiner should, based on the 
examination results and the veteran's 
documented medical history and 
assertions, assess whether such 
instability is slight, moderate or 
severe.  

The examiner should also provide an 
opinion as to whether any or all of the 
service-connected disabilities listed 
above render the veteran unable to secure 
or follow a substantially gainful 
occupation.  If, and only if, the 
examiner finds that the veteran's claimed 
psychiatric disorder either was caused or 
permanently worsened as a result of the 
service-connected disabilities, that 
psychiatric disorder should also be 
considered in determining whether the 
veteran is unemployable.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  The readjudication of 
the service connection claim should 
include consideration of 38 C.F.R. 
§ 3.310 in regard to the question of 
whether a major depressive disorder is 
secondary to the veteran's service-
connected disorders.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

